DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s RCE filed on 8/11/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 20 requires the following:

    PNG
    media_image1.png
    80
    580
    media_image1.png
    Greyscale

At the instant, there is no support for the pocket recess configured to receive a screw. As described, page 37 line 15, the mount 25 is located on a pocket recess, nothing about a screw or fastener. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-12, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 4,456,290 to Gross et al (Gross) in view of FR 1500507 (FR 507) and US Pat No 6,381,909 to Liao.

    PNG
    media_image2.png
    825
    1533
    media_image2.png
    Greyscale

Gross discloses a fitting with a functional lock part, with a restraining area for a door element (26).

The functional lock part includes a connecting element (32, 34) disposed between the first and second fitting elements. An adjusting mechanism (76, 78) is provided between the fitting elements configured to align the functional lock part.
The adjusting mechanism is configured such that the functional lock part is configured to move along a longitudinal extension of the first and second fitting elements for purpose of position alignment.
Whereby, a first recess (124) is disposed in the first fitting element and a second recess (126) is disposed in the second fitting element, and the first and second recesses are each in the shape of a slot or a groove to receive the adjusting mechanism, such that the adjusting mechanism connects the functional lock part to the first and second fitting elements and is supported to be displaceable in the first and second recesses, such that the adjusting mechanism is movable.
The connecting element includes at least one bore (68) to receive a fastener (74) to secure the connecting element to the adjusting mechanism.

First, Gross fails to disclose that the first fitting element and the second fitting element each include at least sectionwise a locating portion, which comprises an intermediate layer able to contact the door element.

    PNG
    media_image3.png
    466
    742
    media_image3.png
    Greyscale

FR 507 teaches that it is well known in the art to provide intermediate layers (4 and 5) between a door surface and fitting elements (2 and 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the fitting described by Gross with intermediate layers, as taught by FR 507, in order to provide a protection between the fitting element and the door surface.

Second, Gross fails to disclose that one of the fitting elements comprises a mount that receives an exchangeable distancing element configured to compensate for any thickness of the glass door.

    PNG
    media_image4.png
    593
    1114
    media_image4.png
    Greyscale

Liao teaches that it is well known in the art to provide a fitting element (10’) with a mount (15) and a distancing element (16) mounted on the mount in order to compensate for any thickness of the glass door.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide one of the fitting elements described by Gross with a mount/distancing element configuration, as taught by Liao, in order to compensate for any thickness of the door.
As to the fact that is exchangeable, the combination is capable of providing different distancing elements as required.

Response to Arguments
With respect to the drawing objection and 112 2nd paragraph rejection, the current amendment overcomes the issues. Therefore, the objection and the rejection has been withdrawn.

With respect to the new claims 19 and 20, the prior art discloses the invention as claimed.
Therefore, since no argument is changing the examiner’s position, the rejection is maintained.
However, the examiner is proposing the following amendment to claim 1, 19 and 20, in order to put the application in allowance condition:

Propose amendment to claim 1:
-A fitting with a functional lock part, with a restraining area for a door element, including a first fitting element and a second fitting element, wherein the first fitting element and the second fitting element each include at least sectionwise a locating portion, which comprises an intermediate layer able to contact the door element, wherein the fitting elements delimit the restraining area, and wherein the functional lock part includes a connecting element disposed between the first and second fitting elements, wherein the connecting element defining opposed connecting slots, wherein an adjusting mechanism is provided between the fitting elements configured to align the functional lock part, wherein the adjusting mechanism comprises a base portion and a pair of fastening legs, each defining a bore, wherein the fastening legs are received in the connecting slots of the connecting element and a screw is received in each bore such that the adjusting mechanism is coupled to the connecting element, wherein the adjusting mechanism is configured such that the functional lock part is configured to move along a longitudinal extension of the first and second fitting elements for configured to receive ends of the base portion of the adjusting mechanism, such that the adjusting mechanism connects the functional lock part to a pocket recess in one of the first and second fitting elements.-.

Cancel claims 19 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



August 22, 2021